`DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Applicants' arguments, filed January 28, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The method disclosed at ¶ [0008] onward (all citations from the PGPub of the instant application) disclose the addition of appropriate amounts of each of glucosamine hydrochloride; NaOH; a methanol solution of the compound of formula (II) that is slowly added in a dropwise fashion while being stirred with the reaction allowing to proceed for 3 hours in an ice water bath (¶ [0011]); and redistilled water for dissolution of the SnCl2·2H2O, CNDG and sodium citrate (¶ [0014]). Claim 4 as currently presented does not require appropriate amounts of any of these ingredients and allows for any reaction conditions (e.g., not on ice) for any length of time, which broader than the conditions disclosed that were disclosed in the application as originally filed. Therefore, claim 4 as currently amended comprises new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention and/or indicate how implicit support is present for these claim limitations.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth herein.
Despite extensive amendments made to claim 4, the recited steps still do not clearly set forth a method for the preparation of the compound of claim 1. 
The synthesized ligand must be combined with “a lyophilized CNDG kit, the kit comprising a solution of CNDG, SnCl2·2H2O and sodium citrate dissolved in redistilled water” (emphasis added). That a kit described as “lyophilized” must contain a solution is non-sensical given the ordinary meaning of these terms. It is not clear how the kit must be provided as the addition of water, such as the required redistilled water, converts a lyophilized material into a solution or suspension, depending on the solubility of the lyophilized material and amount of redistilled water added. There is also not a lyophilization step that would result in the solution once again being dried to form a solid product. In the subsequent step, freshly washed Na99mTcO4 must be added to the lyophilized kit, appearing on its face to be a reaction taking place in the solid state, but since the lyophilized kit actually contains a solution, the reaction might take place in solution where formation of the required product will proceed at a much higher rate than if the reagents were combined in the solid state. The Na99mTcO4 step requires washing, which would seem to indicate that it is in the solid state as, for example, re-crystallized materials are often washed, but given the confusion as to the required state of the materials in a lyophilized kit, are both materials in the solid state, just the Na99mTcO4 or does that Na99mTcO4 dissolve upon addition to the solution of the other ingredients?
The phrase “wherein a pH of the solution is adjusted to from 5 to 6” is not clear as if these values are the initial value and final value that either the initial or final value falls with the range of 5 – 6.
The limitation “dispensed into clean penicillin vials in an amount of 1 mL after full dissolution” is not clear. Is “penicillin vial” a generic term for a particular type of container or do the containers actually contain penicillin? What role penicillin would play in the synthesis method is not clear. Would just 1 mL of redistilled water be used to prepare the solution of CNDG or is more required since the claim uses the plural “vials”?
The term “freshly washed” is a relative term which renders the claim indefinite. The term “freshly washed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how long before addition to the lyophilized CNDG kit the Na99mTcO4 must be washed in order for it to fall within the scope of this required step.
Claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  extension of the carbon linker in the compound of formula (II) prior to combination with the Na99mTcO4 or after this step. The compounds of formula (II) have n = 2 – 5, while the compounds of claim 1 can have any n greater than 2. The linker arises from a reaction of a compound of structural formula (II) in which the fluorobenzyl group acts a leaving group to form the amide bond with glucosamine, and when the nitrile group coordinates with 99mTc, ligands such as those recited in claim 1. However, without additional steps, compounds with n > 5 cannot be synthesized by the method of claim 1 and the preamble of claim 4 states that the method prepares the derivatives of claim 1.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 102146098; CAPlus abstract and machine translation accompanied July 16, 2021 Office Action) in view of Mizuno et al (J Med Chem, 2016). This rejection is MAINTAINED for the reasons of record.
Zhang et al. discloses that preparation of a 99mTc-CPADG coordination compound (e.g., abstract of machine translation). As shown on top of p 2 of the specification of the original Chinese patent document, the structure of the ligand matches that of the ligand of the instant claims with n = 2 albeit with a carboxylic acid rather than isonitrile functional group coordinating with the 99mTc central atom. The invention purpose is applied to the tumor imaging field with a radiochemical of good stability that is cheap and easily prepared (p 2, ¶ 3 of machine translation; see also CAPlus abstract). Biodistribution in a tumor bearing mouse model showed that the title complex has higher pickup and good delay in tumor, serum is except fast and better ratio of target/non-target organ such as tumor/blood and tumor/muscle (¶ about 2/3 down p 2 of machine translation and CAPlus abstract).
The presence of isonitrile groups coordinating to the ligands to the 99mTc core is not disclosed.
Mizuno et al. discloses that radiolabeled imaging probes have become a powerful tool for noninvasively monitoring of biological processes at the cellular and/or molecular level with metallic radionuclides such as 99m-technetium that are available via a generator system and/or can provide sufficient yields of radiolabeled probes without purification having the advantage over nonmetallic radionuclides such as carbon-11 and fluorine-18 (p 3331, col 1, ¶ 1). 99mTc is the most widely available and frequently used radiometal in diagnostic nuclear medicine (p 3332, col 1, ¶ 2).  Radiometal-labeled probe synthesis is a competitive reaction between complexation with a chelators-vector conjugate (the “ligand”) and radiometal hydrolysis at extremely low concentrations (¶ bridging cols 1 and 2 on p 3331). Unlabeled ligand does not compete with the radiolabeled probe in saturable systems such as the brain since the probes are designed to achieve much higher penetration across the blood brain barrier than the unlabeled charged ligands (p 3331, col 2, ¶ 2). However, for saturable systems in peripheral tissues, unlabeled probe can compete with the radiolabeled probe, decreasing radiolabeled probe accumulation at the target site and while such competitive inhibition can be eliminated by purification, the additional steps significantly impair the practical utility and advantages of radionuclides (p 3332, col 1, ¶ 1). Multiple monovalent ligands bearing an isonitrile group and targeting moiety are assembled into a multivalent probe with a higher binding affinity than the monovalent counterpart comprising the same targeting moiety and a (p 3332, col 1, ¶ 2). Due to the strong coordination of the isonitrile group with the [99mTc(CO)3]+ core, a multivalent ligand with an isonitrile group at the end (p 3332, col 1, ¶ 2 and figure 2). The RGDfK cyclic peptide is the selected targeting vector due to the it being a specific antagonist for integrin αvβ3 (p 3332, col 1, ¶ 2). More than 95% of the prepared complex remained intact after a 6-hour incubation (p 1333, col 2, ¶ 2 and table 1). The compound was administered to mice inoculated with tumor (U87MG that is integrin αvβ3 positive) that could be visualized using the multivalent probe but not the monovalent radiolabel (p 3334, col 2, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the ligands of Zhang et al. with an isonitrile rather than carboxylic acid functional group around a 99mTc core. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mizuno et al. discloses that isonitrile coordinates strongly with 99mTc and can form complexes that are stable at physiological conditions. While such a probe would be targeted to integrin αvβ3 cells as in Mizuno et al., the probe as in Zhang et al. would have broader specificity and applicability in imaging due to the lack of a targeting agent and would have altered characteristics such as stability due to the different coordination chemistry around the 99mTc. The length of the alkyl linker between the isonitrile group and glucosamine group is obvious as the compounds are homologs differing in the number of –CH2– groups present and there is no evidence showing unexpected properties for compounds with n > 2. The person of ordinary skill can select the appropriate coordination chemistry and targeting (or lack thereof) depending on the intended imaging application of the imaging probe. For secondary considerations such as unexpected results to be persuasive, evidence relating to the behavior of the claimed compounds in a comparison with the closest prior art and establishing what the expected results would be must be of record.

Applicants traverse this rejection on the grounds that the ligand in Zhang is substantially different from that claimed and Mizuno does not resolve the deficiencies of Zhang et al. At best, Mizuno discloses target-specific radiolabeled probes for molecular imaging with a final product having 99mTc as the central atom, but with 2 different groups attached to that central ligand, namely 3 CO ligands and 3 CN-RGDfK (L2) ligands. Since it is known that performance depends not on one ligand but the atomic composition and spatial structure as a whole. Zhang and Mizuno do not disclose the use of 6 identical CNDG ligands such as in claim 1 to the central ligand. Neither reference teaches or suggests replacement of the CO or L2 ligand of Mizuno with a CDNG ligand and one of ordinary skill in the art would not foresee that replacement of the CO and L2 groups would yield a product that could still achieve the corresponding performance as in Mizuno.
These arguments are unpersuasive. Arguments without factual support are mere allegations and are not found persuasive. Applicants present no evidence in support of the conclusions that atomic composition and spatial structure as a whole are determinative of performance of the final product and that such considerations are not reasonably predictable to one of ordinary skill in the art. There need not be an explicit teaching, suggestion or motivation in the applied prior art to render obvious the instant claims. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Here, the compound of the primary reference differs only in the functional group on the glucosamine containing ligand that coordinates with the central 99mTc atom in the structure. Mizuno discloses that isonitrile groups form a strong coordination with the core and for non-brain tissues where saturation does not occur, unlabeled probe can compete with radiolabeled probe to decrease accumulation at the desired site (p 3332, col 2, ¶ 2 of Mizuno et al.). Therefore the person of ordinary skill can envision that replacement of the coordinating groups to the central atom of the glucosamine with isonitrile groups, taught by Mizuno et al. to form a strong coordination would reasonably expect the resulting probe to still be useful as an imaging agent. There are no limitations as to the performance and/or tumor accumulation ability of the claimed compounds. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants also argue that a compound with n = 7, whose results were published in article submitted with the January 28, 2022 response, showed tumor uptake that generally exceeded that of [18F]FDG, a conventional imaging agent and was also better than a compound with n = 5. Therefore one of ordinary skill in the art would not have expected high performance of the claimed 99mTc(CNDG) compounds as in claim 1 and therefore would not have been obvious.
These arguments are unpersuasive. In order for evidence of unexpected results to be persuasive, a comparison with the closest prior art must show results that are in fact unexpected and that are reasonably commensurate in scope with the claims. First, there is closer prior art than [18F]FDG as an imaging agent and no comparison was made with this compound. Next, the compounds of claim encompass any value of n greater than 2, so both the compounds with n = 5 and n = 7 are encompassed by claim 1 (the compound was stated to have better accumulation in the tumor would appear to be excluded from the scope of claim 4 as n can only range from 2 to 5 in this claim, while the compound encompassed by claim 4 accumulated to a lesser extent compared to the excluded compound). The differences in accumulation shown in Figure 4D of Gan et al. 2021 for the compounds with n = 5 and 7 appear to be relatively large, but without information as to behavior of compounds with other alkyl linker lengths, it is not clear which of the two 99mTc containing compounds is the outlier or if there is a linear correlation between linker length and tumor accumulation and the effect of linker length of tumor accumulation is large. The expected results have not been established so it is not clear if one of the data points is the outlier showing unexpected results. Therefore, in the absence of a comparison with the closest prior art and evidence of unexpected results that is reasonable commensurate scope with the claims, this rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618